UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4125



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARNELL FREEMAN,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-02-427)


Submitted: February 19, 2004              Decided:   February 25, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darnell Freeman, Appellant Pro Se. LeDora Knight, OFFICE OF THE
UNITED STATES ATTORNEY, Paul Joseph McNulty, United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Darnell Freeman was convicted of conspiracy to distribute

crack cocaine and sentenced to 121 months’ imprisonment by judgment

entered on January 3, 2003.     Freeman filed a notice of appeal on

January 23.   The district court found no excusable neglect or good

cause excusing Freeman’s untimely filing.

          Criminal defendants have ten days from the entry of the

judgment or order at issue to file a notice of appeal.     See Fed. R.

App. P. 4(b).     The appeal periods established by Rule 4 are

mandatory and jurisdictional. Browder v. Dir., Dep’t of Corr., 434

U.S. 257, 264 (1978).    Because Freeman filed his notice of appeal

outside the appeal period and failed to show either good cause or

excusable neglect, we lack jurisdiction to consider the merits of

the appeal.

          Accordingly,    we   dismiss   this   appeal   for   lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               DISMISSED




                                - 2 -